Exhibit 10.12
RESTRICTED STOCK AGREEMENT
This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made effective as of
<award_date>, by and between DELTA PETROLEUM CORPORATION, a Delaware corporation
(the “Company”), and <first_name> <last_name> (the “Participant”).
W I T N E S S E T H:
WHEREAS, the Company has adopted the Delta Petroleum Corporation 2009
Performance and Equity Incentive Plan, as amended (the “Plan”), which authorizes
the Company to award restricted shares of its common stock, $0.01 par value per
share, to selected employees and directors of the Company and its Subsidiaries;
and
WHEREAS, the Company desires to grant to the Participant a Restricted Stock
Award in contemplation of receipt of future services by the Participant; and
WHEREAS, the Company and Participant wish to confirm the terms and conditions of
such Restricted Stock Award to Participant effective as of <award_date> (the
“Issue Date”);
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is agreed between the parties
hereto as follows:
1. Definitions. Except as provided in this Agreement, or unless the context
otherwise requires, the terms used herein shall have the same meaning as in the
Plan.
2. Award of Restricted Stock. Upon and subject to the terms, restrictions,
limitations and conditions stated herein, the Company hereby awards to
Participant <shares_awarded> shares of Restricted Stock of the Company (the
“Restricted Stock”), in consideration of the Participant’s future services for
the Company. Such Restricted Stock will vest in accordance with Paragraph 3 of
this Agreement below, but in no event earlier than services upon which this
grant is based have been performed by the Participant.
3. Rights; Vesting; Forfeiture. Except as otherwise provided herein, Participant
shall have full right, title and interest in the Restricted Stock to the extent
such Restricted Stock has vested in accordance with subparagraph (iii) below.
(i) During the Vesting Period (as defined below) and prior to the vesting of the
Restricted Stock, the Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered by Participant. Certificates issued with respect
to the Restricted Stock shall be registered in the name of Participant and
deposited by Participant with the Company, and any such certificates shall bear
an appropriate legend disclosing the restrictions imposed on the Restricted
Stock hereunder and by the Plan. Upon the lapse of the restrictions applicable
to the Restricted Stock, the Company shall deliver such certificates to
Participant or Participant’s legal representative, as the case may be.
(ii) During the Vesting Period, the Participant shall have no rights to vote on
the Restricted Stock or have any other rights of a stockholder in the Company
with regards to such Restricted Stock, unless otherwise provided herein. If as a
result of a stock dividend, stock split, recapitalization or other adjustment in
the capital stock or stated capital of the Company, or as the result of a
merger, consolidation, or other reorganization, the Common Stock is increased,
reduced or otherwise changed by

1



--------------------------------------------------------------------------------



 



virtue thereof, Participant shall be entitled to new or additional or different
shares, with such new or additional shares being subject to the same terms,
conditions and restrictions as applicable to the Restricted Stock.
(iii) The Restricted Stock shall vest as follows:
<vesting_schedule>
provided that Participant is employed by the Company or a Subsidiary (the
“Employer”) at all times following the Issue Date and prior to and on each of
the Vest Dates set forth above (the “Vesting Period”). If, at any time during
the Vesting Period, Participant’s employment with Employer is terminated for any
reason other than as a result of the death or Disability of Participant or
retirement by Participant as specified in the following sentence, all of the
Restricted Stock held by such Participant which has not previously vested shall
immediately and automatically be forfeited without monetary consideration to the
Company and shall be automatically canceled and retired. If (i) Participant
shall die while in the employ or service of the Employer, (ii) Participant’s
employment or service with the Employer shall terminate by reason of Disability,
(iii) the Participant retires from employment following 30 years of consecutive
service with the Company or (iv) there occurs a Change in Control, then in any
such case all Restricted Stock shall become immediately vested and
non-forfeitable. For the purposes of this Agreement, a Change in Control shall
be deemed to have occurred if any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act) other than an entity
owned or controlled by Kirk Kerkorian shall become, or obtain rights (whether by
means of warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Securities Exchange Act),
directly or indirectly, of more than 50%, on a fully diluted basis, of the
outstanding capital stock of the Company. For the purposes of this Agreement,
Disability shall mean a participant’s total and permanent disability that
prevents the Participant from performing the normal duties of his or her
position, as determined by the Company.
4. Withholding Taxes. The Participant may be required to pay to the Company an
amount required to be withheld with respect to the vesting of the Restricted
Stock for any federal, state, local, or employment taxes which are required by
law to be withheld with respect to such payments. At the request of the
Participant, or as required by law, such sums as may be required for the payment
of any estimated or accrued income tax liability may be withheld and paid over
to the governmental entity entitled to receive the same. Notwithstanding the
foregoing, the Participant may satisfy such obligation, if any, in whole or in
part, and any other local, state or federal income tax obligations relating to
such Restricted Stock, by electing (the “Election”) to pay to the Company the
amount of any such obligation (i) in cash or by certified or bank cashier’s
check or by personal check (subject to collection); (ii) by delivery (by either
actual delivery or attestation) of shares of Common Stock owned by the
Participant at the time of vesting and otherwise acceptable to the Company,
provided that no securities may be surrendered in payment of such obligation if
such action would cause the Company to recognize compensation expense (or
additional compensation expense) with respect to the Restricted Stock for
financial reporting purposes; or (iii) a combination of the foregoing methods.
The value of the shares tendered in payment of such obligation shall be the
closing sales price per share of the Company’s Common Stock on the Nasdaq
National Market on the date that the Restricted Shares for which the payment is
being made vested, or, if there is no transaction on such date, then on the
trading date nearest preceding the date such shares are tendered to the Company
for which closing price information is available, and the

2



--------------------------------------------------------------------------------



 



number of shares to be tendered shall, when aggregated with the value of any
other permitted form of payment provided by the Participant, approximate as
nearly as possible (but not exceed) the amount of such obligation being
satisfied. Each Election must be made in writing to the Company in accordance
with election procedures established by the Company.
5. Restricted Stock Subject to Plan. The Restricted Stock Award represented by
this Agreement and the Restricted Stock shall be subject to, and the Company and
Participant agree to be bound by, all of the terms and conditions of the Plan,
as the same shall be amended from time to time in accordance with the terms
thereof.
6. Covenants and Representations of Participant. Participant represents,
warrants, covenants and agrees with the Company as follows:
(i) The Restricted Stock cannot be offered for sale, sold or transferred by
Participant other than pursuant to: (A) an effective registration under
applicable state securities laws or in a transaction which is otherwise in
compliance with such laws; (B) an effective registration under the Securities
Act of 1933, as amended (the “1933 Act”), or in a transaction otherwise in
compliance with the 1933 Act; and (C) evidence satisfactory to the Company of
compliance with the securities laws of all applicable jurisdictions. The Company
shall be entitled to rely upon an opinion of counsel satisfactory to it with
respect to compliance with the foregoing laws;
(ii) The Company will be under no obligation to register (or maintain the
registration of) the Restricted Stock or to comply with any exemption available
for sale of the Restricted Stock without registration. The Company is under no
obligation to act in any manner so as to make Rule 144 promulgated under the
1933 Act available with respect to sales of the Restricted Stock; and
(iii) If applicable, a legend indicating that the Restricted Stock has not been
registered under the applicable state securities laws and referring to any
applicable restrictions on transferability and sale of the Restricted Stock may
be placed on the certificate or certificates delivered to Participant, and any
transfer agent of the Company may be instructed to require compliance therewith.
7. Governing Law. This Agreement shall be construed, administered and enforced
according to the laws of the State of Colorado, without regard to the conflicts
of laws provisions thereof.
8. Successors. This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors and permitted assigns of the
parties.
9. Notice. Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed Participant at the last known address of such Participant. Any party
may designate any other address to which notices shall be sent by giving notice
of such address to the other parties in the same manner provided herein.
10. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this

3



--------------------------------------------------------------------------------



 



Agreement and this Agreement shall be construed as if such invalid, illegal or
unenforceable provision or portion thereof had never been contained herein.
11. Entire Agreement. Subject to the terms and conditions of the Plan, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same instrument.
12. Violation. Any transfer, pledge, sale, assignment or hypothecation of the
Restricted Stock except in accordance with this Agreement shall be a violation
of the terms hereof and shall be void and without effect.
13. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in interpreting this Agreement.
14. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.
15. Counterparts. This Agreement may be executed by the signatures of each of
the parties hereto, or to a counterpart of this Agreement, and all such
counterparts shall collectively constitute one Agreement. Facsimile signatures
shall constitute original signatures for purposes of this Agreement.
IN WITNESS WHEREOF, the parties have executed and sealed this Agreement on the
day and year first set forth above.

            DELTA PETROLEUM CORPORATION
      By:   /s/ Kevin K. Nanke       Name:   Kevin K. Nanke         Title:  
Treasurer and Chief Financial Officer     

            PARTICIPANT:
      Signature:                  Name (printed):     

4